Campbell, J.
I concur in the result arrived at by my brother Christiancy. The declaration is framed on a rescinded contract, and not to recover damages on a broken contract. Whether the time under the contract had been extended with such knowledge as to hind the purchasers, is a question which, under this declaration, would go to their right of rescission; and upon a careful review of the case, I am satisfied that the letter of July 1 cannot be treated as a rescission, even if the parties could then have rescinded. Taken altogether, it is rather an assertion of a breach of the contract, and of such delay as would justify a refusal to accept the lumber agreed to be delivered, by reason of the breach, and a claim of damages instead of a return of the consideration. No recovery can he had under this declaration for such a cause of action, and I express no opinion upon their rights on the merits.